            Case 19-42845                     Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                                       Desc Main
                                                               Document     Page 1 of 35

  Fill in this information to identify your case and this filing:
  Debtor 1               Kevin                       Wayne                Schulz
                         First Name                  Middle Name          Last Name

  Debtor 2            Martha                         Jo                   Schulz
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number            19-42845-7                                                                                                 Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
140 25th Street, SW                                        Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
Minot                            ND       58701                Manufactured or mobile home                               $208,170.00                  $208,170.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
                                                               Other                                         entireties, or a life estate), if known.
County
                                                                                                             Fee Simple
                                                           Who has an interest in the property?
140 25th Street, SW, Minot, ND 58701
                                                           Check one.
                                                               Debtor 1 only                                      Check if this is community property
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $208,170.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
           Case 19-42845                  Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                                         Desc Main
                                                           Document     Page 2 of 35

Debtor 1         Kevin Wayne Schulz
Debtor 2         Martha Jo Schulz                                                                    Case number (if known)         19-42845-7


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    F150
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2016                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 77,000                                 At least one of the debtors and another            $21,644.00                           $21,644.00
Other information:
2016 Ford F150 (approx. 77,000 miles)                       Check if this is community property
                                                            (see instructions)
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Indian                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Cheftain
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2016
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                        At least one of the debtors and another            $16,736.00                           $16,736.00
Other information:
Indian Chieffan                                             Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $38,380.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,570.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $550.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
             Case 19-42845                            Doc 42                Filed 06/01/20 Entered 06/01/20 10:20:21                                                                  Desc Main
                                                                             Document     Page 3 of 35

Debtor 1          Kevin Wayne Schulz
Debtor 2          Martha Jo Schulz                                                                                                   Case number (if known)                  19-42845-7

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............
                                Books                                                                                                                                                                          $50.00


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothes                                                                                                                                                                      $300.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Costume Jewelry, anniversary ring                                                                                                                                            $230.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $2,700.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $10.00



Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
            Case 19-42845                        Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                            Desc Main
                                                                  Document     Page 4 of 35

Debtor 1         Kevin Wayne Schulz
Debtor 2         Martha Jo Schulz                                                                     Case number (if known)   19-42845-7

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................             Institution name:

            17.1.       Checking account:                Bank of America Checking Account                                                         $23.00
            17.2.       Savings account:                 Bank of America Savings Account                                                          $20.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                         Schedule A/B: Property                                                page 4
           Case 19-42845                        Doc 42              Filed 06/01/20 Entered 06/01/20 10:20:21                        Desc Main
                                                                     Document     Page 5 of 35

Debtor 1        Kevin Wayne Schulz
Debtor 2        Martha Jo Schulz                                                                  Case number (if known)    19-42845-7

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                  Federal:
           about them, including whether
           you already filed the returns                                                                                   State:
           and the tax years.....................................
                                                                                                                           Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                     Alimony:

                                                                                                              Maintenance:

                                                                                                              Support:

                                                                                                              Divorce settlement:

                                                                                                              Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                               Beneficiary:                      Surrender or refund value:

                                                  His life Insurance term life - 100000       Spouse                                                 $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information




Official Form 106A/B                                                     Schedule A/B: Property                                                       page 5
             Case 19-42845                      Doc 42              Filed 06/01/20 Entered 06/01/20 10:20:21                                                    Desc Main
                                                                     Document     Page 6 of 35

Debtor 1         Kevin Wayne Schulz
Debtor 2         Martha Jo Schulz                                                                                    Case number (if known)             19-42845-7

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................         $53.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
             Case 19-42845                          Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                                                    Desc Main
                                                                     Document     Page 7 of 35

Debtor 1          Kevin Wayne Schulz
Debtor 2          Martha Jo Schulz                                                                                   Case number (if known)             19-42845-7

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
              Case 19-42845                         Doc 42               Filed 06/01/20 Entered 06/01/20 10:20:21                                                           Desc Main
                                                                          Document     Page 8 of 35

Debtor 1           Kevin Wayne Schulz
Debtor 2           Martha Jo Schulz                                                                                           Case number (if known)                19-42845-7


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $208,170.00

56. Part 2: Total vehicles, line 5                                                                                  $38,380.00

57. Part 3: Total personal and household items, line 15                                                               $2,700.00

58. Part 4: Total financial assets, line 36                                                                                $53.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $41,133.00              property total                 +           $41,133.00


63. Total of all property on Schedule A/B.                                                                                                                                                  $249,303.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
           Case 19-42845          Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                   Desc Main
                                                   Document     Page 9 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                  Case number (if known)   19-42845-7


6.   Household goods and furnishings (details):

     Sofa                                                                                                             $100.00

     Loveseat                                                                                                          $85.00

     Entertainment Center/Tv Cabinet                                                                                   $50.00

     Sofa Tables                                                                                                       $20.00

     Kitchen Tables                                                                                                    $80.00

     Refrigerator/Freezer                                                                                             $200.00

     Washing Machine                                                                                                  $200.00

     Clothes Dryer                                                                                                    $200.00

     Dishes/Flatware                                                                                                   $25.00

     China/Silverware                                                                                                  $10.00

     Pots/Pans/Cookware                                                                                                $20.00

     Beds 3                                                                                                           $200.00

     Dressers/Nightstands                                                                                             $350.00

     Lamps/Accessories                                                                                                 $10.00

     Lawnmower                                                                                                         $20.00

7.   Electronics (details):

     TVs 32 in, 36 in                                                                                                 $200.00

     Personal Computer/Printer                                                                                        $100.00

     Stereo                                                                                                            $50.00

     Cell Phones                                                                                                      $150.00

     Camera                                                                                                            $50.00




Official Form 106A/B                                   Schedule A/B: Property                                            page 9
            Case 19-42845                   Doc 42       Filed 06/01/20 Entered 06/01/20 10:20:21                                Desc Main
                                                         Document      Page 10 of 35

  Fill in this information to identify your case:
  Debtor 1             Kevin                  Wayne                  Schulz
                       First Name             Middle Name            Last Name

  Debtor 2            Martha                  Jo                     Schulz
  (Spouse, if filing) First Name              Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number          19-42845-7                                                                                        Check if this is an
  (if known)
                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one               Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As            Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the           Do not deduct the      that supports this     portion
        creditor's name.                                                                   value of collateral    claim                  If any

  2.1                                              Describe the property that
                                                   secures the claim:                           $208,170.00             $208,170.00
Boenglandmor
Creditor's name
                                                   140 25 St SW Minot, SD 58701
123 S Main St
Number       Street


                                                   As of the date you file, the claim is: Check all that apply.
                                                       Contingent
England                  AR      72046                 Unliquidated
City                     State   ZIP Code
                                                       Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Conventional Real Estate Mortgage
   to a community debt
Date debt was incurred           04/2016           Last 4 digits of account number        0     9    7    9
Surrender




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $208,170.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
           Case 19-42845                   Doc 42    Filed 06/01/20 Entered 06/01/20 10:20:21                               Desc Main
                                                     Document      Page 11 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                             Case number (if known)      19-42845-7

                  Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                              Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                 If any

  2.2                                          Describe the property that
                                               secures the claim:                            $22,778.29              $21,644.00         $1,134.29
Ford Motor Credit                  2016 Ford F150 (approx.
Creditor's name
National Bankruptcy Service Center 77,000 miles)
Number     Street
PO Box 62180
                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Colorado Springs CO             80962              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          05/31/2016     Last 4 digits of account number        0     0    3    6
Surrender
  2.3                                          Describe the property that
                                               secures the claim:                               $6,909.31            $16,736.00
Sheffield Financial
Creditor's name
                                               2016 Indian Chieffa
Attn: Bankruptcy
Number     Street
PO Box 580229
                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Charlotte               NC      28258              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Recreational
   to a community debt
Date debt was incurred          04/30/2016     Last 4 digits of account number        2     6    0    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $29,687.60

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2
           Case 19-42845                   Doc 42    Filed 06/01/20 Entered 06/01/20 10:20:21                               Desc Main
                                                     Document      Page 12 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                             Case number (if known)      19-42845-7

                  Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                              Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                       Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                       value of collateral    claim                 If any

  2.4                                          Describe the property that
                                               secures the claim:                               $3,008.15              $3,008.15
Ward County Real Estate Tax                    140 25 St SW Minot SD 58701
Creditor's name
PO Box 5005
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                                   Contingent
Minot                   ND      58702              Unliquidated
City                    State   ZIP Code
                                                   Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred          2018           Last 4 digits of account number        0     2    8    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                               $3,008.15

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $240,865.75

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3
            Case 19-42845               Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                                Desc Main
                                                        Document      Page 13 of 35

  Fill in this information to identify your case:
  Debtor 1             Kevin                 Wayne                  Schulz
                       First Name            Middle Name            Last Name

  Debtor 2            Martha                 Jo                     Schulz
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

  Case number          19-42845-7                                                                                       Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
            Case 19-42845                Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                                   Desc Main
                                                        Document      Page 14 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                                 Case number (if known)      19-42845-7

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          Unknown
All-Star Orthopaedics                                       Last 4 digits of account number         n o        w    n
Nonpriority Creditor's Name
                                                            When was the debt incurred?           09/19
910 E Southlake Blvd #155
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Southlake, TX TX76092                                           Contingent
                                                                Unliquidated
                                                                Disputed

City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical Bills
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $1,500.00
Allmand Law Firm, PLLC                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?           10/17/2019
860 Airport Freeway, Suite 401
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Hurst                           TX      76054
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Attorney Fees
Is the claim subject to offset?
     No
     Yes
In the plan




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 15 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.3                                                                                                                                  $2,680.47
Area Metroploitan Ambulance Authority                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2900 Alta Mere Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft. Worth                     TX      76116-4115
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                  $2,439.00
Barclays Bank Delaware                                   Last 4 digits of account number      3 2        4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2014
Attn: Correspondence
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 8801                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19899
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                    $280.00
Baylor Scott & White                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/19
3500 Gaston Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75246
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 16 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.6                                                                                                                                    $324.00
Capital One                                              Last 4 digits of account number      6 6        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2007
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                  $8,674.00
Chase Card Services                                      Last 4 digits of account number      8 6        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19850
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $2,448.00
Credit One Bank                                          Last 4 digits of account number      9 8        3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/1995
ATTN: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 17 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.9                                                                                                                                  $2,278.00
DATCU Credit Union                                       Last 4 digits of account number      0 0        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/1994
Attn: Bankrutpcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 827                                                   Contingent
                                                             Unliquidated
                                                             Disputed
Denton                        TX      76202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                    $850.00
Grapevine Medical & Surgical Center                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/19
1501 W Northwest Hwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Grapevine                     TX      76051
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                     $50.00
Greater Dallas Orthopeadics                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 610187
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75261-0187
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 18 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.12                                                                                                                                     $50.00
MFAD Metroplex Foot and Ankle Center-Den Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4375 Booth Calloway Road, Suite 501
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
N Richland Hills              TX      76180
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                    $554.00
Nationwide Recovery                                      Last 4 digits of account number      7 7        3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2020
501 Shelley Dr Ste 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tyler                         TX      75701
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -MEDSTAR MOBILE HEALTHCARE
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $150.00
Red line Property Management                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1023 3rd Street NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Minot                         ND      58701
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Misc. Claim
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 19 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.15                                                                                                                                    $312.87
Seventh Avenue                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1112 7th Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Monroe                        WI      53566
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Misc. Claim
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                  $3,560.00
Synchrony Bank/ JC Penneys                               Last 4 digits of account number      3 0        4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/1996
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 956060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                  $1,175.00
Synchrony Bank/Care Credit                               Last 4 digits of account number      1 1        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2019
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 20 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.18                                                                                                                                    $260.00
Texas Health Presbyterian Hospital                       Last 4 digits of account number      n o        w    n
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/05/19
4400 Long Prairie Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Flower Mound                  TX      75028
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                    $260.00
Texas Health Presbyterian Hospital                       Last 4 digits of account number      n o        w    n
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/19
4400 Long Prairie Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Flower Mound                  TX      75028
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                  $2,229.95
Texas Health Resources                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/22/2019
c/o Creditors Bankruptcy Services
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 740933                                              Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75374
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
            Case 19-42845             Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                      Document      Page 21 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)       19-42845-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.21                                                                                                                                    $168.21
Texas Radiology Associates                               Last 4 digits of account number      4 7        X    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/19
PO Box 3368
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46206-3368
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                    $314.27
Trinity Medical Group                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/19
PO Box 5010
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Minot, ND58702-5010                                          Contingent
                                                             Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                  $8,543.00
Wells Fargo Bank NA                                      Last 4 digits of account number      9 2        2    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2007
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1 Home Campus MAC X2303-01A                                  Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
           Case 19-42845                Doc 42       Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                     Document      Page 22 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                            Case number (if known)    19-42845-7

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


LVNC Funding LLC                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Resurgent Capital Services                                  Line    4.6 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO Box 10587                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Greenville                      SC      29603
City                            State   ZIP Code


Portfolio Recovery Associates, LLC                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 12914                                                Line    4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Norfolk                         VA      23541
City                            State   ZIP Code


Virginia Crown LLC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
44044 Riverpoint Dr                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Contract/Lease                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Leesburg                        VA      20176
City                            State   ZIP Code

Residential Lease




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10
           Case 19-42845              Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                                Desc Main
                                                     Document      Page 23 of 35

Debtor 1       Kevin Wayne Schulz
Debtor 2       Martha Jo Schulz                                                        Case number (if known)        19-42845-7

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $39,100.77


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $39,100.77




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 11
           Case 19-42845               Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                                Desc Main
                                                      Document      Page 24 of 35

 Fill in this information to identify your case:
 Debtor 1             Kevin                 Wayne                  Schulz
                      First Name            Middle Name            Last Name

 Debtor 2            Martha                 Jo                     Schulz
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-42845-7                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Alliance Raceway Storage Unit                                                Storage Unit
          Name                                                                         Contract to be ASSUMED
          17176 FM 156
          Number    Street



          Justin                                       TX        76247
          City                                         State     ZIP Code

 2.2      Virginia Crown LLC                                                           Residential Lease
          Name                                                                         Contract to be REJECTED
          44044 Riverpoint Dr
          Number    Street



          Leesburg                                     VA        20176
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
         Case 19-42845                  Doc 42           Filed 06/01/20 Entered 06/01/20 10:20:21                               Desc Main
                                                         Document      Page 25 of 35

 Fill in this information to identify your case:
 Debtor 1             Kevin                  Wayne                       Schulz
                      First Name             Middle Name                 Last Name

 Debtor 2            Martha                  Jo                          Schulz
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number          19-42845-7                                                                                        Check if this is an
 (if known)
                                                                                                                        amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

               Martha Jo Schulz
               Name of your spouse, former spouse, or legal equivalent
               408 Silver Mine Dr
               Number        Street


               Justin                                          TX              76247
               City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                            page 1
            Case 19-42845               Doc 42       Filed 06/01/20 Entered 06/01/20 10:20:21                                       Desc Main
                                                     Document      Page 26 of 35

 Fill in this information to identify your case:
     Debtor 1              Kevin                Wayne                  Schulz
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Martha               Jo                     Schulz                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           19-42845-7
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Unemployed                                         Unemployed
      Include part-time, seasonal,
      or self-employed work.            Employer's name

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?        1 month                                           5 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00                   $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00                   $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
           Case 19-42845                          Doc 42               Filed 06/01/20 Entered 06/01/20 10:20:21                                                Desc Main
                                                                       Document      Page 27 of 35

Debtor 1        Kevin Wayne Schulz
Debtor 2        Martha Jo Schulz                                                                                                      Case number (if known)    19-42845-7
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.                       $0.00            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                          5a.                  $0.00                 $0.00
     5b. Mandatory contributions for retirement plans                                                           5b.                  $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                           5c.                  $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                           5d.                  $0.00                 $0.00
     5e. Insurance                                                                                              5e.                  $0.00                 $0.00
     5f. Domestic support obligations                                                                           5f.                  $0.00                 $0.00
     5g. Union dues                                                                                             5g.                  $0.00                 $0.00
     5h. Other deductions.
          Specify: Life Insurance                                                                               5h. +              $21.49                  $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                      6.                 $21.49                  $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.              7.               ($21.49)                  $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                   8a.                  $0.00                 $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                                 8b.                  $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                            8c.                  $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                              8d.           $4,649.67                    $0.00
     8e. Social Security                                                                                        8e.               $0.00                    $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                               8f.                  $0.00                 $0.00
     8g. Pension or retirement income                                                                           8g.                  $0.00                 $0.00
     8h. Other monthly income.
         Specify:                                                                                               8h. +                $0.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                     9.            $4,649.67                    $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,628.18 +             $0.00 =                                                        $4,628.18
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                  11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.            $4,628.18
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                        Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           Federal unemployment supplement will expire. Debtor was a plant manager for a mill and job
        Yes. Explain: opportunities are limited in this economic climate.




Official Form 106I                                                                  Schedule I: Your Income                                                                        page 2
            Case 19-42845               Doc 42          Filed 06/01/20 Entered 06/01/20 10:20:21                                 Desc Main
                                                        Document      Page 28 of 35

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Kevin                  Wayne                  Schulz                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Martha                 Jo                     Schulz
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number           19-42845-7
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,000.00
      Include first mortgage payments and any rent for the ground or lot.                                       (See continuation sheet(s) for details)
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
            Case 19-42845             Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                         Desc Main
                                                     Document      Page 29 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                              Case number (if known)    19-42845-7
                                                                                                                Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                           5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                   6a.

     6b. Water, sewer, garbage collection                                                                 6b.

     6c. Telephone, cell phone, Internet, satellite, and                                                  6c.
         cable services
     6d. Other. Specify:       Cell Phone                                                                 6d.                      $150.00
7.   Food and housekeeping supplies                                                                       7.                       $650.00
8.   Childcare and children's education costs                                                             8.

9.   Clothing, laundry, and dry cleaning                                                                  9.                       $125.00
10. Personal care products and services                                                                   10.                      $150.00
11. Medical and dental expenses                                             (Presciptions with Insurance) 11.                      $300.00
12. Transportation. Include gas, maintenance, bus or train                                                12.                      $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                         13.                      $200.00
    magazines, and books
14. Charitable contributions and religious donations                                                      14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.    Life insurance                                                                               15a.                      $84.00
     15b.    Health insurance                                                                             15b.                     $450.00
     15c.    Vehicle insurance                                                                            15c.                     $243.00
     15d.    Other insurance. Specify:                                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                              16.

17. Installment or lease payments:

     17a.    Car payments for Vehicle 1     Indian                                                        17a.                     $325.00
     17b.    Car payments for Vehicle 2     Anticipated Car Payment                                       17b.                     $500.00
     17c.    Other. Specify: Storage unit                                                                 17c.                     $140.00
     17d.    Other. Specify:                                                                              17d.

18. Your payments of alimony, maintenance, and support that you did not report as                         18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                              19.




 Official Form 106J                                        Schedule J: Your Expenses                                                  page 2
           Case 19-42845              Doc 42        Filed 06/01/20 Entered 06/01/20 10:20:21                            Desc Main
                                                    Document      Page 30 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                                 Case number (if known)   19-42845-7
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                $4,517.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                $4,517.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                $4,628.18
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –            $4,517.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $111.18

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
           Case 19-42845          Doc 42       Filed 06/01/20 Entered 06/01/20 10:20:21                     Desc Main
                                               Document      Page 31 of 35

Debtor 1    Kevin Wayne Schulz
Debtor 2    Martha Jo Schulz                                                       Case number (if known)   19-42845-7


4.   The rental or home ownership expense for your residence (details):
     Rent and Utility Contribution at Son's House                                                                    $1,000.00

                                                                                         Total:                      $1,000.00




 Official Form 106J                                    Schedule J: Your Expenses                                         page 4
           Case 19-42845                         Doc 42              Filed 06/01/20 Entered 06/01/20 10:20:21                                                        Desc Main
                                                                     Document      Page 32 of 35

 Fill in this information to identify your case:
 Debtor 1                Kevin                         Wayne                         Schulz
                         First Name                    Middle Name                   Last Name

 Debtor 2            Martha                            Jo                            Schulz
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number             19-42845-7                                                                                                                       Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $208,170.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $41,133.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $249,303.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $240,865.75
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $39,100.77
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $279,966.52




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $4,628.18
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,517.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
           Case 19-42845              Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                              Desc Main
                                                     Document      Page 33 of 35

Debtor 1      Kevin Wayne Schulz
Debtor 2      Martha Jo Schulz                                                             Case number (if known)     19-42845-7


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $0.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                                $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
         Case 19-42845             Doc 42         Filed 06/01/20 Entered 06/01/20 10:20:21                           Desc Main
                                                  Document      Page 34 of 35

 Fill in this information to identify your case:
 Debtor 1           Kevin               Wayne                Schulz
                    First Name          Middle Name          Last Name

 Debtor 2            Martha             Jo                   Schulz
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        19-42845-7                                                                               Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Kevin Wayne Schulz                               X /s/ Martha Jo Schulz
        Kevin Wayne Schulz, Debtor 1                          Martha Jo Schulz, Debtor 2

        Date 05/22/2020                                       Date 05/22/2020
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
         Case 19-42845             Doc 42        Filed 06/01/20 Entered 06/01/20 10:20:21                            Desc Main
                                                 Document      Page 35 of 35

                                          UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF TEXAS
                                                  SHERMAN DIVISION
                                                                    §
IN RE:
                                                                    §
Kevin Wayne Schulz                                                  §             Case No.      19-42845-7
Martha Jo Schulz                                                    §
                           Debtor(s)                                §             Chapter       7


                 DECLARATION FOR ELECTRONIC FILING OF AMENDED PETITION,
                ORIGINAL/AMENDED BANKRUPTCY STATEMENTS AND SCHEDULES,
                       AND/OR AMENDED MASTER MAILING LIST (MATRIX)
As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation, partnership, or limited
liability company named as the debtor in this case, I HEREBY DECLARE UNDER PENALTY OF PERJURY that I have read

      the original statements and schedules to be filed electronically in this case


      the voluntary petition as amended on                                and to be filed electronically in this case

      the statements and schedules as amended on           5/22/2020       and to be filed electronically in this case:
      Schedule A/B; Schedule C; Schedule D; Schedule E/F; Schedule G; Schedule H; Schedule I; Schedule J; Declaration
      of Schedules


      the master mailing list (matrix) as amended on                                   and to be filed electronically in this case
and that the information provided therein is true and correct. I understand that this Declaration is to be filed with the Bankruptcy
Court within five (5) business days after such statements, schedules, and/or amended petition or matrix have been filed
electronically. I understand that a failure to file the signed original of this Declaration as to any original statments and schedules
will result in the dismissal of my case and that, as to any amended petition, statement, schedule or matrix, such failure may
result in the striking of the amendment(s).


      [Only include if petitioner is a corporation, partnership or limited liability company] --
      I hereby further declare under penalty of perjury that I have been authorized to file the statements, schedules, and/or
      amended petition or amended matrix on behalf of the debtor in this case.




Date: 5/22/2020            /s/ Kevin Wayne Schulz                                     /s/ Martha Jo Schulz
                           Kevin Wayne Schulz                                         Martha Jo Schulz
                           Debtor                                                     Joint Debtor
